FILED
                              NOT FOR PUBLICATION                           JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BEANT KAUR; HARNEK SINGH,                        No. 07-74735

               Petitioners,                      Agency Nos. A096-160-964
                                                             A096-160-965
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Beant Kaur and Harnek Singh, wife and husband, and natives and citizens of

India, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reissue the BIA’s March 23, 2007, order. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v.

Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we deny the petition for review.

      Although respondent concedes that petitioners’ motion was timely filed, the

BIA did not abuse its discretion in denying petitioners’ motion on the merits on the

ground that the evidence was insufficient to warrant reissuing its previous order.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”); see

also Coyt v. Holder, 593 F.3d 902, 904 n. 1 (9th Cir. 2010) (“A motion to reissue is

treated as a motion to reopen.”). Because the BIA acted within its discretion, we

need not address petitioners’ remaining contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                      07-74735